Case: 1:18-cv-01376 Document #: 310 Filed: 08/06/20 Page 1 of 1 PageID #:15333

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Chicago Mercantile Exchange Inc.
                                        Plaintiff,
v.                                                     Case No.: 1:18−cv−01376
                                                       Honorable Matthew F. Kennelly
ICE Clear US, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 6, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: Telephonic status
hearing held on 8/6/2020. By no later than 3:00 p.m. on 8/6/2020, the parties are to
identify (by name and location) the witnesses who would be called at the jury trial given
the assumptions discussed by the Court at the status hearing, and separately identify (by
name and location) the witnesses who would be called at the bench trial given those same
assumptions. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
